                                                                              h c. ,~. - : \    ·   U~:1 0C
                        IN THE UNITED STATES DISTRICT cou'itfRit                         l"    .LF~STOrl. SC
                              DISTRICT OF SOUTH CAROLINA                  2019 AUG -8 AM 9: 02

Loretta J. Williams,                          )
                                              )
               Plaintiff,                     )         Civil Action No. 1:18-464-RMG
                                              )
               vs.                            )
                                              )
Andrew M. Saul, Commissioner                  )
of Social Security,                           )               ORDER
                                              )
               Defendant.                     )
                                              )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Supplemental Security

Income ("SSI"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate

Judge issued a Report and Recommendation ("R & R") on July 19, 2019, recommending that the

decision of the Commissioner be reversed and remanded to the agency because (1) there is not

substantial evidence to support the Administrative Law Judge's finding that a restriction to

simple routine tasks adequately accommodated Plaintiffs moderate difficulties with

concentration, persistence, or pace; (2) there is not substantial evidence to support the

Administrative Law Judge's finding that the job restrictions adequately addressed Plaintiffs

moderate difficulties in social functioning; and (3) the Administrative Law Judge failed to

resolve the apparent conflict between the Vocational Expert's testimony and the DOT. (Dkt. No.

20 at 52-68). The Commissioner has advised the Court that he does not intend to file objections



                                                  -1-
to the R & R. (Dkt. No. 21 ).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




Charleston, South Carolina
August 1_, 2019




                                               -2-
